DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6-11, 13-14 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 10270429).
	With respect to claim 1, figures 1, 2 and 6(A and B) of Wang (10270429) discloses a memory device memory ( column 2, lines 45-53 states the present technology can comprising metatmaterial ; can include NOR, PCM, RRAM, MRAM, ROM EROM EEROM.. and other storage media).  comprising clock distortion calibration circuitry (228) configured to: in response to determining that a duty cycle calibration (DCC) condition is met (done from sampling clk and clk_n and comparing via 243 based on comparison ), execute a DCC operation  to adjust a trim value associated with a duty cycle of a voltage signal (state machine 231 performs an algorithm to adjust the one or more digital trim values, Columns 9 Line 63-67 and Column 10 Lines 1-50 (Columns 11 and 12 also further discuss the trimming in relation to the duty cycle)    ; while executing the DCC operation, determine that the DCC condition is no longer met (Wang discloses constant comparison to decrease the duty cycle of the voltage signal with the larger duty cycle and increase the duty cycle of voltage with the smaller duty cycle (column 7, lines 9-32); and interrupt the DCC operation such that the clock distortion calibration circuitry (228) does not adjust the trim value or (ii) does not use an adjusted trim value to calibrate the duty cycle of the voltage signal (With the last part of the claim we refer to Fig 6b.  Upon the duty cycle of clk and /or clk_n being sufficient 676 step does not adjust the digital trim values but goes straight to storing and validating thus interrupting the DCC operation to not adjust the trim values) but fails to disclose wherein the device is explicitly a memory device. 
   	With respect to claim 3, Wang discloses the memory device of claim 1, wherein the clock distortion calibration circuitry is configured to execute the DCC operation only when the DCC condition is met (comparison value at a certain threshold) (Here based on the comparison value from the lookup table DCC only happens if the comparison yield the result to increase or decrease trim value.)  .
 	With respect to claim 4, Wang discloses the memory device of claim 1, wherein the DCC condition (comparison) includes enablement of the clock distortion calibration circuitry (circuitry used to adjust the trim values)  to automatically execute the DCC operation in response to determining that the DCC condition is met. (Here, once the threshold of the comparison yield the correct threshold for the duty cycle the trim values are adjusted).
 	With respect to claim 6, Wang discloses the memory device of claim 1, wherein the DCC condition includes the memory device not being in read mode.  ( Wang discloses that “the controller 106 can read from and/or write to  groups of memory pages…” Therefore, with the or statement,  when writing to a group of memory pages, the controller is not reading at the same time to the same location. C: 4 L:30-36.) 
 	With respect to claim 7, Wang above produces the memory device of claim 1, wherein the DCC condition includes the memory device not executing a data read operation or the memory device executing a data write operation. ( Wang discloses that “the controller 106 can read from and/or write to  groups of memory pages…” Therefore, with the or statement,  when writing to a group of memory pages, the controller is not reading at the same time to the same location. C: 4 L:30-36.)
  	With respect to claim 8,  Wang discloses the memory device of claim 1, wherein the DCC condition includes the memory device being in read mode.  (Here, Wang discloses that as part of the operation the controller can communicate (transfer to or request from) circuits on the electric die in accordance with the clock signal.  Since the controller 106 can read from and/or write to groups of memory pages (not shown) and/or memory blocks (not shown) of a memory region (not shown) on the electrical circuit die 130, the processing of the clock signal as part of the condition is interpreted as being part of the condition mentioned with the comparison. (Column 4 Lines 26-36)
 	With respect to claim 9, Wang discloses  the memory device of claim 1, wherein the DCC condition includes an availability of a predetermined duration of continuous read clocks and/or an availability of a predetermined number of cycles of continuous read clocks.  (As per clk and clk_n and comparing via 243, which is viewed as the condition, since the comparing of the clocks is continuous and readily available the clocks clk and clk_n are interpreted as the read clocks during the duration of the cycle (column 7 lines 9-32 disclosing the sampling and comparing). 
 	With respect to claim 11, Wang discloses a memory device (semiconductor in column 2, lines 45-53 states the present technology can comprising metatmaterial ; can include NOR, PCM, RRAM, MRAM, ROM EROM EEROM.. and other storage media), comprising: clock distortion calibration circuitry (228) including update control circuitry (the control circuitry is as 106 in figure 1 and the details of 1 are described in 2-6B) , and detection circuitry (235 detects the differential of the clocks) operably connected to the control circuitry (here from figure 1, control circuitry is 106)), wherein the detection circuitry is configured to: in response to determining that a duty cycle calibration (DCC) condition is met (based on the differential) , set a DCC enable signal to a first state (see figure 6B element 673 with the states being yes, no and no); and in response to determining that the DCC condition is not met, set the DCC enable signal to a second state (No; to move on to calculate and adjust trim values) different from the first state (Yes), and wherein the update control circuitry is configured to: in response to determining that the DCC enable signal is in the first state (no), enable the clock distortion calibration circuitry to execute a DCC operation to adjust a trim value  (674 of figure 6b) associated with a duty cycle of a voltage signal; and in response to determining that the DCC enable signal is in the second state (Yes) , disable the clock distortion calibration circuitry (1) from adjusting the trim value or (ii) from using an adjusted trim value to calibrate the duty cycle of the voltage signal (here this is interpreted as 676 of Figure 6b flowchart wherein the storage and validation of trim values is done). 
 	With respect to claim 13, Wang discloses the memory device of claim 11, wherein the update control circuitry is configured to enable the clock distortion calibration circuitry to execute the DCC operation only when the DCC enable signal is in the first state (see figure 6b with respect to the No operation at 674).
 	With respect to claim 14, Wang discloses the memory device of claim 11, wherein the detection circuitry (235) is further configured to: detect a state of an autonomous DCC enable signal and/or of a read enable signal (the read and enable signal i) ; and set the DCC enable signal to the first state (No from 6b )or to the second state (Yes, from 6b)  based at least in part on the state of the autonomous DCC enable signal and/or on the state of the read enable signal. (Here, as above the DCC enable signal is based on the clock signals comparison).
  	With respect to claim 16, Wang discloses the memory device of claim 11, wherein the clock distortion calibration circuitry further includes: a low pass filter (figure 2 and 3, elements 241, 242) configured to convert the voltage signal to a direct current (dc) level (as shown the output of the LPFs are dc level of clk and clk_n) representation of the duty cycle of the voltage signal; and a comparator (243 is a comparator receiving the DC representation based on the selection signals) configured to receive the dc level representation.
 	With respect to claim 17, Wang discloses a memory device comprising clock distortion calibration circuitry configured (228) to  detect that a duty cycle calibration (DCC) condition is not met (via 235 based on the differential of the input clock signals); in response to detecting that the DCC condition is not met, disable the clock distortion calibration circuitry from adjusting a trim value (Here, this is interpreted as the Yes option of Fig. 6b wherein the trim value is not adjusted) associated with a duty cycle of a voltage signal or from using a first adjusted trim value to calibrate the duty cycle of the voltage signal; after disabling the clock distortion calibration circuitry and while the clock distortion calibration circuitry is disabled, detect that the DCC condition is met (this is interpreted as the 6a section of figure 6 wherein the DCC condition checker is not yet used); and in response to detecting that the DCC condition is met (6b section 673) , enable the clock distortion calibration circuitry to execute a DCC operation (i) to adjust the trim value (674 part 6b)or (ii) to use a second adjusted trim value to calibrate the duty cycle of the voltage signal.
 	With respect to claim 18, Wang discloses the memory device of claim 17, wherein the clock distortion calibration circuitry is further configured to adjust the trim value using a binary search (column 7, lines 23-25) and to calibrate the duty cycle of the voltage signal (this is described after the search based on the lookup table so thus it is interpreted as occurring after the end of the binary search) only when all steps of the binary search are complete.
 	With respect to claim 19, Wang discloses the memory device of claim 17, wherein the clock distortion calibration circuitry is further configured to adjust the trim value using a linear search (Here, column 7, lines 23-25 disclose the bisectional sweep algorithm and the sweep is thus interpreted as being linear with regard to the claim).
 Response to Arguments
Applicant's arguments filed 3/16/2022 have been fully considered but they are not persuasive.
 	Applicant argues Wang does not qualify as prior art because the effective filing date of Wang is December 20, 2017 and the effective filing date of the present application is April 30, 2018 because it was not described in a printed publication, or in public use, on sale, or otherwise available to the public before April 30, 2018.  The Examiner points out December 20, 2017 is before April 30, 2018.  Hence the rejection is maintained.
	
Allowable Subject Matter
Claims 2, 5, 12, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	With respect to claim 2, Wang above produces the memory device of claim 1,  but fails to disclose wherein, to interrupt the DCC operation, the clock distortion calibration circuitry is configured to pause or stop the DCC operation.  Here, although Wang disclose the read function and write function in correlation with the DCC operation, the idle between the DCC operation is not explicitly disclosed to be controlled by the DCC operation.
	With respect to claim 5, Wang produces the memory device of claim 1, but does not explicitly state wherein the DCC condition includes enablement of the clock distortion calibration circuitry, via a set feature option or a media-local-bus interface (MLBi) option of the memory device, to automatically execute the DCC operation in response to determining that the DCC condition is met.
	Here, no media-local-bus interface is mentioned in the document and thus it cannot be assumed the MLBi option of the memory device is apparent and automatically executes the DCC operation.
	With respect to claim 10, the prior art fails to explicitly disclose wherein the DCC condition includes the memory device being in an idle state.
 	With respect to claim 12 the prior art fails to explicitly disclose wherein, to disable the clock distortion calibration circuitry, the update control circuitry is configured to interrupt the DCC operation.
	With respect to claim 15, Wang above produces the memory device of claim 11, but fails to disclose  wherein the DCC condition includes: an autonomous DCC enable signal input into the detection circuitry being in a third state; a read enable signal input into the detection circuitry being in a fourth state; the memory device not executing a data read operation; the memory device executing a data write operation; an availability of a predetermined duration of continuous read clocks; an availability of a predetermined number of cycles of continuous read clocks; and/or the memory device being in an idle state.
 	Here, the idle state is not explicitly disclosed.  
	With respect to claim 20, the circuit above fails to disclose the memory device of claim 17, wherein the clock distortion calibration circuitry is further configured to calibrate the duty cycle of the voltage signal as a background operation of the memory device and/or while the memory device is idle.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524. The examiner can normally be reached M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on M-F (8:00am-4:00pm). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHAREEM E ALMO/Examiner, Art Unit 2849 

/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849